Citation Nr: 1302029	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  07-37 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a lower back disability. 

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left leg disability, to include secondary to a lower back disability.

3.  Entitlement to service connection for a lower back disability.

4.  Entitlement to service connection for a left leg disability, to include secondary to a lower back disability.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to August 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Los Angeles, California Department of Veterans Affairs (VA) Regional Office (RO), which declined to reopen the claims of entitlement to service connection for low back and left leg disorders, and denied entitlement to service connection for PTSD.  During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Albuquerque, New Mexico.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals of Veterans Claims (Court), held that VA erred in not considering the scope of the veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In the instant case, the record includes other psychiatric diagnoses, such as bipolar disorder and anxiety.  In light of Clemons the claim of entitlement to a psychiatric disorder has been restyled as reflected on the title page.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claims.  A review of the documents in such file reveals that it contains medical records relevant to the issues on appeal.  

The issues of entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder, and low back and left leg disabilities, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In the absence of a timely perfected appeal, the April 1998 rating decision, which denied entitlement to service connection for a lower back disability, is final. 

2.  The evidence submitted since the April 1998 rating decision, by itself, or when considered with the previous evidence of record, raises a reasonable possibility of substantiating the claim of entitlement to service connection for a lower back disability. 

3.  In the absence of a timely perfected appeal, the April 1998 rating decision, which declined to reopen the claim of entitlement to service connection for a left leg disability, is final.

4.  The evidence submitted since the April 1998 rating decision, by itself, or when considered with the previous evidence of record, raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left leg disability.


CONCLUSIONS OF LAW

1.  The April 1998 rating decision denying entitlement to service connection for a lower back disability is final.  New and material evidence sufficient to reopen the claim has been submitted.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2012).

2.  The April 1998 rating decision declining to reopen the claim of entitlement to service connection for a left leg disability is final.  New and material evidence sufficient to reopen the claim has been submitted.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

Given the fact that the Board is reopening the claims of entitlement to service connection for lower back and left leg disabilities, and remanding the reopened claims for further development, it is not necessary to review at this time whether VA has fully complied with the VCAA, as the purpose of the remand will be to comply with the VCAA. 

Analysis

The record reflects that the Veteran was denied entitlement to service connection for a left leg in an October 1997 rating decision.  The evidence of record at the time included only the Veteran's service treatment records, which noted a right knee injury in March 1980, but no mention of treatment or complaints of a left leg injury.  The bases for the October 1997 rating decision was that the service treatment records showed no records of treatment for a left leg injury, and in the absence of evidence that the claimed condition was incurred in or aggravated in service, the claim was not well-grounded.  

In April 1998 the Veteran again submitted a claim of entitlement to service connection for a left leg condition as well a claim for a lower back condition, which the RO interpreted as a claim to reopen the previous claim.  In an April 1998 rating decision, VA declined to reopen the claim of entitlement to service connection for a left leg condition because no new evidence had been submitted since the October 1997 claim.  The evidence of record at the time, as indicated by the April 1998 rating decision, again consisted only of the Veteran's service treatment records.  

The RO in April 1998 also denied entitlement to service connection for a lower back disorder on the basis that the service treatment records contained no mention of any treatment or complaints for back injury.

Although notified of the denial, the Veteran did not initiate an appeal of the April 1998 rating decision.  See 38 C.F.R. §§ 20.200, 20.201, 20.202 (2012).  The RO's April 1998 denial of these claims is therefore final, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied and became final if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999). 

"New" evidence as evidence not previously submitted to agency decision makers.  "Material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or merely cumulative of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  In the instant appeal, the last final denial of the claim is the April 1998 rating decision.  

Here, additional evidence has been associated with the claims file since the April 1998 rating decision that pertains to the Veteran's claimed low back and left leg disorders.  In November 2005, the representative clarified that the Veteran's left leg disability is a secondary injury caused by pain radiating from the appellant's lower back.  The new evidence of record also includes private medical records which show that the Veteran was treated in March 1992 for back pain, and diagnosed with acute chronic back pain in November 1997.  Evidence added to the record also includes the Veteran's VA treatment records from January 2004 to September 2012.  These records show multiple treatments for lower back pain starting in April 2008.  In March 2009 an MRI was performed which showed L5-S1 foraminal disc protrusion and degenerative changes at L3-L4.  In November 2008 the Veteran was referred for examination of his left leg due to radiating pain and paresthesias in the left leg.  In February 2009 he was diagnosed with chronic low back pain with sciatica and degenerative disc disease.

In addition to the medical evidence, the record contains the Veteran's lay statements asserting that in 1980 he was injured when he fell through a hatch on board the USS Gray.  While the Veteran's service treatment records indicate that he injured only his right knee in this fall, the Veteran now asserts that his back was also injured and that he was treated for lower back trauma after the fall at the Balboa Naval Hospital.  The Veteran further described the incident at a September 2012 psychiatric examination, stating that since the accident he has had difficulty standing and that the condition has continually worsened over time.

At the time of the RO's April 1998 denial, there was no competent evidence of record supporting any of the elements required to allow a grant of service connection: to include evidence of a current disability.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Since that time, the record now includes ample evidence of a current lower back disorder and a related left leg disorder through private and VA treatment records.  The Veteran's lay statements, presumed to be credible for the purpose of determining whether to reopen the claim, assert that the March 1980 accident recorded in the appellant's service treatment records is the accident that caused injury to his back and that he has had problems with pain and standing since then.  Kutscherousky.

The facts in these records and statements relate at least one of the unestablished facts necessary to substantiate the appellant's claims.  Thus, the evidence is new and material, and the claims are reopened.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a lower back disability is reopened. 

New and material evidence having been submitted, the claim of entitlement to service connection for a left leg disability, to include as secondary to a lower back disability, is reopened.


REMAND

The Board finds that additional development is needed before it can decide the issues on appeal.

VA has a duty to assist the Veteran in the development of a claim.  This includes assisting with procuring relevant treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

There is currently evidence of record which indicates that the Veteran has current disabilities of the lower back and left leg, which he argues is related to the in-service accident he experienced in 1980.  Therefore, a VA examination and opinion is warranted in order to determine the etiology of the Veteran's current back and left leg disabilities, and whether it is at least as likely as not that either had its onset or is otherwise medically related to an in-service injury.

To ensure that the record is complete the RO/AMC should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claim.  Here, clinical records pertaining to the claimed knee injury and subsequent treatment records are not contained in the current file.  The Board notes that clinical records may be filed separately from the Veteran's service treatment records, often under the name of the facility.  In this case, the Veteran has specifically requested that VA acquire records from Naval Medical Center San Diego (Balboa) pertaining to back treatment following his 1980 accident.  Since it does not appear that any attempt has been made to obtain clinical records associated with the alleged 1980 injury, further development is in order.

Regarding the Veteran's claim for a psychiatric disorder, to include PTSD, the Board finds that an additional psychiatric examination and opinion is needed.

The Veteran's records show a long history of mental health issues and substance abuse problems, although the exact date of onset of these problems is unclear.  The Veteran's enlistment examination does not mention any mental health or substance abuse problems, although it does indicate that he had been arrested multiple times.  The Veteran's service treatment records show a pattern of alcohol-related incidents and possible substance addiction.  Within the Veteran's Social Security records is a July 1993 evaluation which indicates that the Veteran "essentially has been homeless" since approximately the time of his discharge from active duty service.  At that time the Veteran was diagnosed with alcohol dependence, psychoactive substance abuse, and organic hallucinosis secondary to alcohol and other psychoactive substance abuse.  

In the VA treatment records the Veteran is noted to report a history of mental health issues from a young age, although no evidence regarding these problems is in the record, and the appellant himself appears unclear on what possible diagnoses he was given in his childhood.  But the Veteran also wrote in an October 2006 statement to VA that he had no problems with depression, PTSD, or anxiety prior to enlistment.  The Veteran's VA treatment records show that since 2005 he has been repeatedly treated for a variety of mental health disorders, including bipolar disorder, PTSD, schizoaffective disorder, anxiety, attention deficit hyperactivity disorder (ADHD), alcohol dependence, and polysubstance abuse.  Although the Veteran frequently reports childhood abuse as the source of his PTSD, in a November 2005 discharge summary, the examiner stated that the appellant reported PTSD symptoms due both to childhood trauma and to an experience in which a gun turret was pointed at him during his service.

The Veteran underwent VA psychiatric examination in September 2012, and was diagnosed with schizoaffective disorder, bipolar type, and polysubstance dependence.  The examiner noted that the Veteran did not meet the requirements for a diagnosis of PTSD, but did not discuss his previous diagnoses for PTSD.  The examiner opined that the Veteran's psychiatric conditions pre-existed the Veteran's military service and were not aggravated beyond their natural progression during his service.  The examiner, however, did not discuss the specific evidence showing that the Veteran's psychiatric disorder clearly and unmistakably pre-existed his service or what specifically that psychiatric disorder was.  The examiner also did not discuss the Veteran's other psychiatric diagnoses of record.

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr, 21 Vet. App. at 311.  To be considered adequate, the medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124.  In the current case, given the wide spectrum of psychiatric disorders that the Veteran has been treated for and lack of a full discussion of them within the VA examination, an additional psychiatric examination and opinion is needed to enable the proper adjudication of the Veteran's claim for a psychiatric disability.

Furthermore, given the above noted evidence, it is not clearly and unmistakably evident that the Veteran's psychiatric disorders pre-existed his service entry.  The controlling statute provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2012).  To rebut the presumption of soundness, the evidence must clearly and unmistakably show that the disorder at issue pre-existed entry into service and that the disorder did not undergo aggravation in or as a result of service.  

Even assuming the Veteran had some type of psychiatric disorder before he entered service, the question remains whether such a disorder clearly and unmistakably underwent no aggravation as a result of the Veteran's period of active duty service.  Thus, another VA psychiatric examination is necessary to resolve this claim on appeal.  McLendon.

The Veteran has also indicated in statements made to VA examiners that he experienced psychiatric problems while in the service.  The Veteran's personnel records show numerous disciplinary problems, but the service treatment records of record do not contain any information regarding his psychiatric health.  The Board notes that mental health records are occasionally filed separately from outpatient/dental service treatment records.  It does not appear that a separate request for the Veteran's mental health records has been made.  Because these records could potentially be pertinent to the claim, the RO/AMC should obtained these records on remand and associate them with the claims file for the record to be complete.

The RO/AMC should also give the Veteran another opportunity to present information pertinent to his claim for an acquired psychiatric disorder, to include PTSD.  In its letter, the RO/AMC should again request that the Veteran clarify and elaborate on his supposed in-service stressor event that led to PTSD, and to provide any details of this event, such as date and location, that would assist the RO/AMC in locating related records and verifying the Veteran's claims.  The RO/AMC should also request that the Veteran provide additional information regarding any psychiatric treatment he received during service, including the dates of such treatment and the names of the facilities where such treatment occurred, such that the RO/AMC may conduct a search of clinical record for these facilities.  

Thereafter, the RO/AMC should attempt to obtain any additional evidence for which the Veteran provides sufficient information and associate the evidence with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send to the Veteran and his representative a letter requesting that he provide sufficient information and, if necessary, authorization to enable it to obtain any additional evidence pertinent to the appeal that is not currently of record.

The Veteran should be asked to clarify and explain his alleged stressor events relating to his claim for PTSD, including the dates and locations of any such events, and the names of any other sailors affected.

The RO/AMC should also request that the Veteran provide additional information regarding any psychiatric treatment he received during service, including the dates of such treatment and the names of the facilities where such treatment occurred, such that the RO/AMC may conduct a search of clinical record for these facilities.

2.  The RO/AMC should obtain from the appropriate source any outstanding clinical records pertaining to the Veteran's evaluation and treatment following an injury occurring in March 1980 on the USS Gray and treatment of the Veteran's back at Naval Medical Center San Diego between March and June 1980, to include searches of records filed with the medical facility as well as under the Veteran.  The RO/AMC should also obtain from the appropriate source any outstanding mental health records pertaining to the Veteran.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  Once the above development has been completed to the extent possible, the RO/AMC should schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of any current disabilities of the lower back and left leg.  All indicated tests must be accomplished.  The claims files, a copy of this remand, and access to Virtual VA must be provided to the examiner.  The examiner must document their review of Virtual VA.

The examiner should clearly diagnose all current lower back and left leg disabilities.  The examiner should then provide an opinion, consistent with sound medical judgment, as to the following:

(i) Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that any current lower back disability had its onset during or is otherwise related to an injury received in active duty service?

(ii) Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that any current left leg disability was caused or aggravated (permanently worsened beyond the natural progression of the disorder) by his lower back disability?

(iii) If a left leg disability was not caused, but is aggravated by the lower back disability, the examiner should identify the baseline level of severity of the left leg disability prior to the onset of aggravation, and the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity of the left leg disability is due to the natural progress of the disease process, the physician should identify the degree of increase in severity due to natural progression. 

The examiner must explain the rationale for any and all opinions expressed.  If the examiner opines that any question cannot be answered without resorting to speculation, then a detailed medical explanation as to why causation is unknowable must be provided. 

4.  Additionally, after completing directions 1 and 2 above, the RO/AMC should schedule the Veteran for a VA psychiatric examination with a psychiatrist or psychologist to determine the nature and etiology of any diagnosed psychiatric disorders, including PTSD.  All indicated tests must be accomplished.  The claims files, a copy of this remand, and access to Virtual VA must be provided to the examiner.  The examiner must document their review of Virtual VA.

The examiner should then provide an opinion, consistent with sound medical judgment, as to the following:

(i) What are the Veteran's current psychiatric diagnoses?  For those disorders which the Veteran has been treated for during the course of the claim, but which the examiner finds are not now present, please discuss whether the appellant is likely to have met the criteria for that diagnosis at some point since November 2005, though the condition has subsequently resolved.

(ii) If the Veteran is diagnosed with PTSD, the examiner is to state whether it is at least as likely due, at least in part, to the appellant's reported stressors pertaining to military service.  If posttraumatic stress disorder is diagnosed, the examiner must identify the evidence which independently verifies that the supporting stressor actually occurred while the appellant served on active duty. 

(iii) For any diagnosed psychiatric disorder other than PTSD, is it at least as likely as not (i.e., there is a 50 percent or greater probability) that any of the Veteran's psychiatric disabilities had their onset during or are otherwise related to active duty service?

(iv) For any diagnosed psychiatric disorder, does the evidence of record clearly and unmistakably show that the disorder existed prior to the Veteran's entrance onto active duty?  If so, what evidence supports that conclusion?

(v) With respect to any such disorder that the examiner finds existed prior to the Veteran's entrance onto active duty, is there clear and unmistakable evidence that the psychiatric disorder did not undergo an increase in the underlying pathology during or as a result of his period of active service? 

The examiner must provide both clear conclusions and a reasoned medical explanation supporting his/her conclusion.  In rendering the opinion, the examiner should include discussion of the Veteran's documented medical history and assertions, including all previous psychiatric diagnoses, as well as the Veteran's lay statements regarding the onset of his symptoms and continuity of symptomatology.  If the examiner opines that any question cannot be answered without resorting to speculation, then a detailed medical explanation as to why causation is unknowable must be provided.

5.  The Veteran is to be notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2012).

6.  The RO/AMC should review each examination report and medical opinion to ensure that it is in complete compliance with the directives of this remand.  If any of the reports are deficient in any manner, the RO/AMC must implement corrective procedures. 

7.  Thereafter, the RO/AMC should readjudicate the claims.  The credibility of the appellant's statements regarding his alleged back injury in 1980 must be addressed.  If any benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


